Citation Nr: 0736712	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-06 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left hip 
disorder, to include arthritis.

3.  Entitlement to service connection for a low back 
disorder, to include arthritis.

4.  Entitlement to service connection for numbness of the 
right hand, to include as due to herbicide exposure and as 
secondary to a service-connected disability.

5.  Entitlement to service connection for numbness of the 
left hand, to include as due to herbicide exposure and as 
secondary to a service-connected disability.

6.  Entitlement to service connection for numbness of the 
right foot, to include as due to herbicide exposure and as 
secondary to a service-connected disability.

7.  Entitlement to service connection for numbness of the 
left foot, to include as due to herbicide exposure and as 
secondary to a service-connected disability.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to March 
1972.  He is the recipient of the Combat Infantryman Badge 
and the Bronze Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in April 2003 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

In April 2007, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for scheduling of a Travel Board 
hearing.  The veteran testified at this hearing, before the 
undersigned Acting Veteran's Law Judge, sitting at the RO in 
June 2007.  A transcript of the hearing is associated with 
the claims file.  The case now returns to the Board for 
appellate review.   

At his hearing, the veteran submitted additional evidence 
consisting of a June 2007 statement by Dr. G. R.  See 38 
C.F.R. § 20.1304 (2007).  The Board notes that the veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly 
consider such evidence in rendering its decision.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that his PTSD is a result of his combat 
experiences in Vietnam; and, with regard to his hip, back, 
hands, and feet, he contends that he sustained a hip injury 
in service and that residual effects include his low back 
disorder, which in turn has resulted in numbness of his 
bilateral hands and bilateral feet.  Thus, he argues that 
service connection is warranted for these disorders.  The 
Board determines that a remand is necessary for further 
development of the record.

Initially, the Board observes that the veteran has combat 
experience.  In the case of a veteran who engaged in combat 
with the enemy in active service with a military, naval, or 
air organization of the United States during a period of war, 
the Secretary of VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  

However, competent evidence of a current disability and of a 
link between the current disability and service is still 
required despite the evidentiary effect of 38 U.S.C.A. § 
1154(b).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995).  
The statute "does not create a statutory presumption that a 
combat veteran's alleged disease or injury is service-
connected," but only "considerably lightens[s] the burden 
of a veteran who seeks benefits for an allegedly service-
connected disease or injury and who alleges that the disease 
or injury was incurred in, or aggravated by, combat 
service." Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).

The Board notes that the veteran's service records indicate 
that he was awarded the Combat Infantryman Badge, which 
denotes combat experience.  Therefore, the veteran is 
entitled to the application of 38 U.S.C.A. § 1154(b).  
However, as noted above, the statute is intended to lighten 
the burden on the veteran who alleges an injury or disease 
during service that is otherwise not supported by the 
veteran's service records.  In this case, the veteran has 
claimed that his PTSD and hip injury are the result of his 
combat experience.  The Board determines that a remand is 
necessary for consideration of whether or not the veteran's 
claimed in-service injuries are consistent with combat.

Additionally, the Board notes that, according to the record 
as it stands, the veteran does not have current diagnoses of 
any of these disorders.  Further, the medical evidence of 
record is minimal, and the veteran has not submitted 
additional evidence of current diagnoses, treatment, or 
examination, despite ample opportunity to do so.  At best, 
the veteran appears to have had diagnoses of paranoid 
psychosis and major depression, been hospitalized for an 
Organized Delusional State, and to have been treated for low 
back pain.  With regard to the latter, the Board observes 
that pain alone is not a disability and without a diagnosed 
or identifiable underlying malady or condition, cannot be 
service-connected.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999).  

However, the Board also notes that the veteran is in receipt 
of Social Security Administration (SSA) disability benefits 
based, at least in part, on the disorders for which he is 
claiming service connection.  Although the SSA award letter 
is of record, none of the treatment records or other 
supporting documentation for the award is associated with the 
claims file.  Additionally, the Board observes that the most 
recent VA outpatient treatment records are dated in July 
2003.  Therefore, the Board determines that a remand is 
necessary to obtain outstanding, relevant records from SSA 
and for any VA treatment since July 2003.

Further, should the veteran's claimed in service injuries be 
determined consistent with combat under § 1154 (b), or 
otherwise shown in service, and if evidence of current 
psychiatric, left hip, low back disorders, or disorders of 
the bilateral hands and feet resulting in numbness, is 
obtained, the veteran should be afforded VA examinations to 
determine the nature and etiology of these disorders. 

Finally, the VCAA is applicable to the claim now before the 
Board.  First, the Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claims, but he was not provided with 
notice of the type of evidence necessary to establish 
disability ratings or effective dates for the disabilities 
now on appeal.  Therefore, this remand for substantive 
development will also enable VA to provide appropriate notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, while this appeal was pending, VA amended 38 
C.F.R. § 3.310, the regulation concerning secondary service 
connection, which is now applicable to the veteran's claim as 
he now contends that his bilateral hand and foot disorders 
are secondary to his low back disorder.  The intent of the 
amendment is to conform the regulation to Allen v. Brown, 7 
Vet. App. 439 (1995), the Court decision that clarified the 
circumstances under which a veteran may be compensated for an 
increase in the severity of an otherwise nonservice-connected 
condition caused by aggravation from a service-connected 
condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

As the veteran was not notified of the evidentiary 
requirements for secondary service connection claims, this 
remand for substantive development will allow for proper 
notification in accordance with Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disabilities now on appeal in 
accordance with Dingess/Hartman, supra.  
This notice should also include the 
evidence required to substantiate a 
claim of service connection due to 
herbicide exposure, as well as 
secondary to a service-connected 
disability, i.e., that the veteran's 
bilateral hand or foot disorders were 
incurred or aggravated beyond their 
normal progression as a result of a 
service-connected disability, in 
accordance with Allen, supra. 

2.  A request should be made to SSA for 
all records relevant to the veteran's 
disability and any SSA benefits he 
receives.  All requests and responses, 
positive or negative, should be 
associated with the claims file.

3.  Any relevant VA treatment records 
dated from July 2003 to the present 
should be obtained.

4.  If, and only if, evidence obtained 
indicates a current diagnosis of a 
psychiatric disorder, the veteran 
should be afforded a VA psychiatric 
examination in order to determine the 
nature and etiology of a current 
psychiatric disorder, to include PTSD.  
The veteran's claims file, including a 
copy of this remand, should be 
forwarded to the examiner for review, 
and the examiner should note in his 
opinion that the file was available for 
review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that any current 
psychiatric disorder, including PTSD, 
is related to the veteran's combat 
experience during service, or is 
otherwise related to his military 
service. 

5.  If, and only if, evidence obtained 
indicates a current diagnosis of a left 
hip injury, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of a 
current hip disorder.  The veteran's 
claims file, including a copy of this 
remand, should be forwarded to the 
examiner for review, and the examiner 
should note in his opinion that the 
file was available for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that any current hip 
disorder is related to a service-
connected disability, to the claimed 
in-service injury to the low back, or 
otherwise to the veteran's military 
service. 

6.  If, and only if, evidence obtained 
indicates a current diagnosis of a low 
back disorder, the veteran should be 
afforded a VA examination in order to 
determine the nature and etiology of 
such disorder.  The veteran's claims 
file, including a copy of this remand, 
should be forwarded to the examiner for 
review, and the examiner should note in 
his opinion that the file was available 
for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that any current low back 
disorder is related to a service-
connected disability, to the claimed 
in-service injury to the hip, or 
otherwise to the veteran's military 
service. 

7.  If, and only if, evidence obtained 
indicates a current diagnosis referable 
to numbness of the bilateral hands or 
feet, the veteran should be afforded a 
VA neurological examination in order to 
determine the nature and etiology of 
any current neurological disorder of 
the bilateral hands or feet.  The 
veteran's claims file, including a copy 
of this remand, should be forwarded to 
the examiner for review, and the 
examiner should note in his opinion 
that the file was available for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that any neurological 
disorders of the bilateral hands or 
feet are related to herbicide exposure, 
are secondary to a service-connected 
disability, or are otherwise related to 
his military service.
 
8.  After completing the above actions 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated, to include all evidence 
received since the August 2003 
statement of the case.  If any or all 
claims remain denied, the veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending any requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



